Citation Nr: 1120077	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-19 008	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right thigh disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard (ARNG) from March 2, 1980 to June 9, 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that denied him service connection for low back disability and declined to reopen a claim of service connection for right thigh disability.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the appellant sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  Such period of time has lapsed; no additional evidence was received.             

The matter of service connection for a low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1. An unappealed September 1983 rating decision denied service connection for a right thigh disability essentially based on a finding that any such chronic right thigh disability was not shown to be related to the appellant's period of ACDUTRA.

2. Evidence received since the September 1983 rating decision does not tend to show that the appellant has a current right thigh disability that was incurred during or is related to his period of ACDUTRA; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a right thigh disability; and does not raise a reasonable probability of substantiating the claim.   




CONCLUSION OF LAW

New and material evidence has not been received and the claim of service connection for a right thigh disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the rating decision, a November 2009 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It provided notice that complied with Kent and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A May 2007 letter informed him of disability rating and effective date criteria.  A September 2010 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The appellant's pertinent service treatment records (STRs) and post-service treatment records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding in this matter.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101; 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  Active duty in the National Guard means periods when called to full time Federal Service as a Reserve component of the Armed Forces.  38 C.F.R. § 3.1.

The appellant's military service (as shown by official records) consisted of ACDUTRA from March 2, 1980 to June 9, 1980.  While the August 2007 rating decision and other RO documents refer to the appellant as a Veteran, he is not shown to have had a period of active duty.  Although he may be able to establish veteran status (by establishing service connection for a disability incurred or aggravated on ACDUTRA), he has not yet done so.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A September 1983 rating decision denied service connection for right thigh disability essentially based on a finding that the evidence did not show a chronic right thigh disability that was related to the appellant's period of ACDUTRA.  He filed a notice of disagreement (NOD) from the September 1983 rating decision and the RO issued a statement of the case (SOC); however, he did not perfect an appeal in the matter.  Hence, that rating decision was unappealed and is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the September 1983 rating decision included: 

The report of a July 1979 service entrance examination noting a "normal physical examination."  

A January 1980 STR noting that the appellant was seen for subcutaneous tender nodules on the right thigh.  An evaluation was not conducted.

An April 1980 STR noting that the appellant complained of a lump on his right thigh which was noticed one month prior.  The assessment was "? Cyst."      

The report of a June 1980 service separation examination noting a normal evaluation of the lower extremities.  

A June 1982 letter from T.J.L., M.D. noting that the appellant had biceps and quadriceps tendonitis secondary to an injury at Fort Benning, Georgia.  Persistent tenderness requiring cortisone injections was noted.  A later September 1982 letter notes that the appellant had a tear of the right knee lateral collateral ligament and right biceps tendonitis secondary to injury.    

A report of a November 1982 VA examination when the appellant related that he suffered a right thigh injury with torn ligaments in service.  The diagnosis was muscle pull and strain of the right thigh.  

Evidence received since the September 1983 rating decision includes:

Duplicate copies of the appellant's STRs noting thigh complaints in service.

Kensington Hospital treatment records which are silent for complaints, findings, treatment, or diagnosis relating to the right thigh. 

A November 1990 private outpatient treatment record noting a diagnosis of possible bilateral sciatica.  

A May 1991 private outpatient treatment record noting that the appellant had low back pain, and that his right leg would sometimes "give out."  The diagnosis was sciatica.  

A December 1991 private outpatient treatment record noting that the appellant complained of pain in his back and right anterior leg. 

A May 1992 private outpatient treatment record noting that the appellant had pain in his back that radiated to his right leg. 
 
A May 1993 private outpatient treatment record notes that the appellant reported that his right leg "hurt a lot."  

A December 2004 hospital admission summary noting that the appellant was admitted for back pain with radiation to the bilateral extremities.  

As the claim was previously denied based on a finding that the evidence did not show a chronic right thigh disability that was related to the appellant's period of ACDUTRA, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e. it must show/suggest that the appellant has a chronic right thigh disability and relate it to his period of ACDUTRA).  

Considering the evidence received since the September 1983 rating decision, the Board finds that it is new only to the extent that it was not previously of record.  It is not material as it does not show, or tend to show, that any chronic right thigh disability was incurred in, or may otherwise be related to, his period of ACDUTRA.  The additional private medical records do not show complaints or diagnosis of a separate chronic right thigh disability; rather, they show complaints of right lower extremity pain related to his low back disability.  None of the new evidence shows or even tends to suggest that the appellant has a chronic right thigh disability, much less one that may be associated with his complaints during his period of ACDUTRA.  Therefore, the new evidence does not pertain to the unestablished fact necessary to substantiate the claim of service connection for right thigh disability, does not raise a reasonable possibility of substantiating the claim, and is not material.  Accordingly, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a right thigh disability is denied.


REMAND

Regarding the claim of service connection for a low back disability, while the notice provisions of the VCAA appear to be satisfied a review of record  found that pertinent private treatment records remain outstanding.  Accordingly, further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

The appellant's STRs associated with his complaints of low back pain during his period of ACDUTRA note that he reported a pre-service back injury in the summer of 1979.  Specifically, a March 23, 1980 STR notes that the appellant was to return with his health records to a physical evaluation.  On the March 26, 1980 scheduled evaluation the appellant complained of a "back injury before enlistment" and he reported chronic back pain.  It was noted that his "records were not present at the moment."  While the appellant testified that he did not injure his back before service, the Board finds that his history provided in conjunction with medical treatment in-service (less than one year after a reported injury) carries much greater probative weight than his recollections almost 31 years later.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the appellant wrote during treatment than to his subsequent assertion years later).  Given that the STRs suggest that health records relating to a pre-service back injury may exist, and that any such records are pertinent and likely critical evidence in this matter, they must be secured.    

Turning to the private treatment records associated with the claims file, an October 1990 treatment record from O.W., M.D. notes that the appellant was referred to Dr. K.  A November record notes that the appellant was seen at Dr. K's office and that Dr. K would be sending a report.  A May 1992 treatment record notes that the appellant was referred to Dr. M. to consider an MRI.  A January 1993 record notes that the appellant was advised to seek a re-evaluation with Dr. A.  An October 2008 Kensington Hospital treatment record indicates that the appellant was in a motor vehicle accident (MVA) on October 4, 2003 and was admitted to the emergency room at "Episcopal."  A later December 2008 record from that facility notes that the appellant was in an MVA "(2001 Temple [hosp ?])."  These records all suggest that there are outstanding pertinent treatment records which would have bearing on any determination regarding the etiology of a current back disability.  Such records must be secured.

The appellant is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should ask the appellant to identify (by a chronological listing ) the providers, locations, and approximate dates of any and all private evaluation and/or treatment he received for his low back, records of which are not already associated with the claims file.  He should also provide releases for VA to secure complete records from all private providers identified.  

Of particular interest are complete treatment records including those from: (1) Any evaluation and/or treatment for the appellant's pre-service back injury reported as occurring in the summer of 1979; (2) Dr. K, Dr. A, and Dr. M.; (3) "Episcopal" emergency room (related to the appellant's 2003 MVA); and (4) the appellant's  "Temple 2001"  MVA.  

The appellant must be afforded the one year period of time specified in § 3.158(a) to respond with the identifying information and releases.  If his response is incomplete, he must be so advised, and afforded opportunity to complete it.  If it remains incomplete, or he does not respond, the claim must be processed under 38 C.F.R. § 3.158(a).

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of all evaluations and treatment from the sources identified.  

The RO should not proceed to instruction 2 until all of the above requested development is completed.  

2. After the development sought above is completed (or if a year has passed without the appellant's response to the RO's request for identifying information and releases, or an incomplete response -in which case he should be advised the response was incomplete-in which case the claims should be processed under 38 C.F.R. § 3.158(a)) the RO should arrange for an orthopedic examination of the appellant to determine the nature and likely  etiology of his current low back disability.  The appellant's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or diagnostic studies should be performed.  The examiner must explain the rationale for the opinions in detail.  The explanation of rationale must specifically include responses to the following:

a. Please identify (by medical diagnosis) each low back disability entity found.

b. Is there any factual evidence in the record that reflects or suggests that any current low back disability pre-existed the appellant's period of ACDUTRA?  If yes, please identify such evidence.

c. If a low back disability is found to have pre-existed the ACDUTRA, is there any factual evidence of record supporting that such disability increased in severity during the appellant's period of ACDUTRA?  If the response is yes, please identify such evidence (and any evidence indicating that it did not increase in severity during service).

d. If any current low back disability did not pre-exist the appellant's period of ACDUTRA, is it at least as likely as not (a 50 percent or greater probability) that such is related to the appellant's  period of ACDUTRA (to include the complaints noted therein) or is it more likely related to intercurrent post-service injury?  

The examiner must explain the rationale for all opinions.  

3. The RO should then re-adjudicate the claim.  If it remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


